Citation Nr: 0944209	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  04-37 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for back pain, to 
include as a residual of shell fragment wounds.

2.  Entitlement to service connection for a right knee and 
leg disorder, to include as a residual of shell fragment 
wounds.

3.  Entitlement to an initial compensable evaluation for 
scar, residual of shell fragment wounds, right upper 
extremity.

4.  Entitlement to an initial compensable evaluation for 
scar, residual of shell fragment wounds, right lower 
extremity.

5.  Entitlement to an initial compensable evaluation for 
scar, residual of shell fragment wounds, upper lumbar spine 
with retained foreign body in the right lower mid-buttock.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

In May 2007 the Board remanded the appeal for additional 
development of the record.  

The of entitlement to service connection for a disability of 
the right knee and leg is  addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A back disability was not manifest in service and is 
unrelated to service, to include shell fragment wounds 
incurred in service.

2.  The shell fragment wound scar of the right upper 
extremity is not productive of functional impairment.  It is 
well healed, non-tender and non-painful.  It is not deep and 
measures one centimeter by five millimeters.

3.  The shell fragment wound scar of the right lower 
extremity is not productive of functional impairment.  It is 
well healed, non-tender and non-painful.  It is not deep and 
measures six millimeters by seven millimeters.

4.  The shell fragment wound scar of the upper lumbar spine 
is not productive of functional impairment.  It is well 
healed, non-tender and non-painful.  It is not deep and 
measures two centimeters by seven millimeters.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131, (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  The criteria for a compensable evaluation for a scar, 
residual of shell fragment wounds of the right upper 
extremity, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 7804, 
7805 (2009).

3.  The criteria for a compensable evaluation for a scar, 
residual of shell fragment wounds of the right lower 
extremity, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 7804, 
7805 (2009).

4.  The criteria for a compensable evaluation for a scar, 
residual of shell fragment wounds of the upper lumbar spine, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7803, 7804, 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in May 2004 discussed the evidence necessary 
to support the Veteran's claims of entitlement to service 
connection.  The evidence of record was discussed and the 
Veteran was told how VA would assist him in obtaining 
additional relevant evidence.

A June 2007 letter advised the Veteran that he could submit 
evidence showing that the service connected scars were worse.  
The evidence of record was listed and VA's responsibilities 
with respect to obtaining evidence were discussed.

Letters dated in October 2008 and January 2009 provided the 
Veteran with the status of his claim.

In August 2009 the Veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  Except as discussed below, the content of the 
notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Therefore, the 
record reflects that he was provided with a meaningful 
opportunity during the pendency of his appeal such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

Regarding the Veteran's claims for higher evaluations, the 
Board observes that in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

With respect to VA's duty to assist, identified records have 
been obtained and associated with the claims file.  VA 
examinations have been carried out, and the Board finds that 
they were adequate.  They were conducted by neutral, skilled 
providers who reviewed the Veteran's history and discussed 
the evidence of record as it related to the claimed 
disabilities.  The Veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

As an initial matter the Board observes that there are 
records reflecting that the Veteran served in combat.  38 
U.S.C.A. § 1154(b) (West 2002) provides that the Secretary 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the Veteran.  Section 1154(b) 
does not create a statutory presumption that a combat 
Veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
Rather, it aids the combat Veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

Review of the Veteran's service treatment records reflects 
that in July 1967, he was seen for small fragment wounds of 
the arm, legs, and buttocks.  The provider noted that they 
were not large enough to debride.  He also noted that the 
Veteran was admitted on July 4 and discharge on July 5, 1967.  
The Veteran was prescribed antibiotics and placed on quarters 
for three days.  On July 8, 1967 a provider noted that the 
fragment wounds looked OK but that one on the Veteran's leg 
looked somewhat red.  On July 11, 1967 the Veteran's 
dressings were changed.  The provider noted that a fragment 
wound on the Veteran's ankle still looked red; the Veteran 
was placed on quarters for three days.  On July 16, 1967 the 
wound remained red but was noted to be healing.

In August 1967, the Veteran sustained a fragment wound of the 
upper lumbar spine while making a helicopter assault.  He was 
hospitalized for nine days.  A provider noted that the wound 
was epithelizing and that the Veteran was not placed on 
antibiotics.  

On separation examination in October 1968, the Veteran denied 
bone, joint, or other deformity; lameness; painful or trick 
shoulder or elbow; back trouble of any kind; and trick or 
locked knee.  Clinical evaluation of his upper extremities, 
lower extremities, and spine were normal, and the Veteran was 
determined to be qualified for separation. 

A March 2002 VA treatment record reflects the Veteran's 
report of lumbago of 35 years' duration.  The Veteran 
reported that Motrin helped some.  Physical examination in 
September 2002 revealed full range of motion with equal 
strength in the upper and lower extremities.  Examination of 
the extremities revealed no clubbing, cyanosis, or edema.

A VA X-ray report dated in March 2004 indicates no evidence 
of acute fracture, dislocation, or significant degenerative 
changes of the right shoulder.

On VA examination in June 2004, the Veteran's history was 
reviewed.  Examination of the upper lumbar spine revealed a 
barely visible transverse one-centimeter scar at the level of 
L1, two centimeters to the right of the mid-spine.  It was 
not palpably tender and did not interfere with range of 
motion of the lumbosacral spine.  The examiner noted that the 
Veteran complained of some vague bilateral lumbar pain, but 
concluded that it was not related to the bullet wound scar or 
the embedded bullet fragments.  The scar was not adherent to 
any of the underlying structures and the skin over and around 
the scar appeared normal.  The scar was stable and was 
neither depressed or elevated.  There were no associated 
inflammatory changes, edema, or keloid formation.  
Examination of the right upper extremity revealed a small, 
minimally depressed circular scar of four millimeters in 
diameter, over the posterolateral aspect of the right upper 
extremity at the level of the olecranon.  It was nonpainful, 
nontender, and not adherent to the underlying structures.  
The skin over and around the scar appeared normal, with no 
inflammatory changes, edema, or keloid formation.  There was 
also a very small one-centimeter diameter scar five 
centimeters above the right olecranon.  It was also 
nontender, nonpainful, and nonadherent.  The skin over and 
around it appeared normal, with no inflammatory changes, 
edema, or keloid formation.  Regarding the right leg, there 
was a very small, three millimeter diameter scar over the 
lateral aspect of the right lower leg 12 centimeters above 
the ankle.  It was nontender, nonpainful, and moved freely 
over the underlying structures.  It was neither elevated nor 
depressed and the skin over and around it appeared normal, 
with no inflammatory changes or keloid formation.  The 
assessment was multiple shell fragment wounds as described, 
and palpable shell fragment embedded just below the skin in 
the right lower mid buttocks.

A June 2004 VA lumbar spine X-ray series revealed a normal 
lumbar spine.  X-rays of the right lower extremity indicated 
a few small metallic density fragments within the soft 
tissues posterior to the mid-lower leg.  The bones appeared 
normal.  X-rays of the right humerus indicated a small 
metallic density fragment in the soft tissues anterior to the 
elbow.  The bones appeared normal.

Treatment records from the Ogden Clinic reflect that on 
physical examination, there was no back or joint pain noted.

In August 2007 the Veteran presented at a VA emergency room 
with complaints of right shoulder pain.  The diagnosis was 
right arm musculoskeletal pain.

A January 2008 VA treatment record indicates the Veteran's 
report of mid-back pain since Vietnam, when he was shot in 
the back.  An X-ray report indicates an impression of mild 
degenerative disc disease throughout the thoracolumbar spine, 
and no evidence of acute fracture or dislocation.  In a 
February 2008 addendum, the provider indicted that he had 
notified the Veteran of the X-ray results.  

An additional VA examination was carried out in June 2009.  
The examiner noted that the claims file was reviewed, and he 
provided an in-depth recitation of the relevant history.  The 
Veteran reported that he had experienced back pain since the 
injury in 1967, but that he had learned to live with it.  He 
noted that it was becoming worse.  He also reported that he 
had numbness in his right arm and tibia following the 
injuries to the right upper and lower extremities, but that 
it resolved and that he had not had any further pain.  On 
physical examination, the Veteran's posture and gait were 
slightly abnormal with mild antalgia appearing to be 
generated at the mid-thoracic spine.  There was pain 
throughout range of motion of the spine.  Strength was 5/5 
including muscle tone and build, which were normal.  Sensory 
examination was also normal.  Reflexes were 1+ bilaterally 
and symmetric.  

With respect to scars, the examiner noted that the Veteran 
had a one-centimeter by five millimeter scar on the right 
posterolateral distal brachium at the area of the elbow.  It 
was depressed by one millimeter and normally pigmented.  
There was no underlying muscle rupture.  The scar was 
nontender and freely moving.  There was no instability, 
ulceration, adherence to underlying tissue, breakdown, 
inflammation, edema, or keloid formation.  There was no 
impairment of function caused by the scar, and the Veteran 
had full, painless range of motion at the right elbow.

Regarding the right lower extremity, the examiner indicated 
that there was a six by seven millimeter scar 12 centimeters 
above the lateral malleolus.  The scar was depressed by one 
millimeter and had a blue-tinged hue.  There was no muscular 
rupture on dorsiflexion or eversion of the foot, suggesting 
no involvement of the muscle.  The scar was nontender and 
nonadherent.  There was no instability, ulceration, or 
breakdown.  The scar was not inflamed, and there was no edema 
or keloid formation.  There was no induration, inflexibility, 
or impairment of function caused by the scar.  The Veteran 
had full range of motion of the right ankle without pain.  

Regarding the scar of the lumbar spine, the examiner noted 
that there was two centimeter by seven millimeter scar which 
was two centimeters from midline at the level of T12-L1.  It 
was depressed by one millimeter.  It was not tender and there 
was no adherence to underlying tissue.  The texture was 
normal.  There was no instability, ulceration, breakdown, 
inflammation, edema, or keloid formation.  There was no 
induration or inflexibility, and no impairment of function 
caused by the scar.  The examiner noted that the Veteran had 
tried to point out that the scar was on the left side, where 
his pain was mainly felt, but that the scar was actually on 
the right.  There was no pain to palpation in the area of the 
scar.  Regarding X-rays, the examiner observed that thoracic 
spine X-rays in January 2008 were negative for any residual 
fragment.

At the conclusion of the examination, the diagnoses were scar 
of the right elbow with residual metallic fragments, no 
muscular involvement; right lower leg scar with metallic 
fragments, no muscular involvement; right parathoracic scar 
without metallic fragments; and lumbago.  The examiner noted 
that there was no diagnosis with respect to the right 
buttock.  He indicated that review of the service treatment 
records reflected that the wounds were very small and that 
the separation physical examination was negative.  He pointed 
out that there was no indication of treatment until 2002, and 
that a treatment note in May 2003 reflected his report of 
lumbago beginning in 1977.  He noted that the previous VA 
examination was consistent with the current one.  He observed 
that the evidence, to include the actual injury 
documentation, the separation physical, and no documentation 
of treatment for 35 years, was against the Veteran's 
complaint of lumbago since service.  He also noted that since 
service, the Veteran had been able to work in several areas, 
to include long sitting for long haul truck driving and 
assembling fork lifts.  He concluded that while lumbago could 
be in the realm of possibility, the medical evidence was such 
that it argued against a chronicity of lumbago complaints as 
being part of the injury in service.  He indicated that while 
the Veteran was credible, his lumbago was not at least as 
likely as not related to the thoracolumbar spine scar of 
injury in service, based on the objective evidence available 
for review.




Analysis

	Service Connection

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of psychosis may be 
presumed to have been incurred or aggravated if it is 
manifested to a compensable degree within a year of the 
Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Upon careful consideration of the record, the Board has 
determined that service connection is not warranted for a 
back disability.  In this regard, the Board observes that 
there is no objective evidence showing such disability in 
service or in the years directly following discharge.  
Although the service treatment records indicate that the 
Veteran sustained a shrapnel fragment wound to his back, 
providers noted only an abrasion.  At discharge, the Veteran 
specifically denied back trouble of any kind.   

Moreover, a VA examiner concluded in June 2009 that the 
current back disability was not related to service or the 
service-connected thoracolumbar scar.  This examiner reviewed 
the claims file, including the service medical records, and 
discussed the relevant findings and the underlying rationale 
for his conclusions.  There is no indication that the 
examiner was not fully aware of the Veteran's medical history 
or that he misstated any relevant fact.  Therefore, the Board 
finds the report of this examination to have significant 
probative value.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service or to a service connected 
disability.  While the record demonstrates current diagnoses 
relating to the Veteran's back it does not contain competent 
evidence which relates any such diagnosis to service.  The 
Board finds that the absence of any complaints or treatment 
for back problems in service and for many years following 
discharge is highly probative of the question of service 
incurrence.  

The Board has considered whether the Veteran's self-reported 
continuity of symptomatology of the claimed back disability 
dating to service is sufficient to warrant service 
connection.  In this regard, the Veteran is competent to 
report his symptoms and when they occur, and to this extent, 
his reports are of some probative value.  See Charles v. 
Principi, 16 Vet. App. 370, 374- 75 (2002).  However, it must 
also be considered that the Veteran is recalling a reported 
onset of symptomatology many years ago.  Furthermore, the 
Court has held that, even where a Veteran asserted continuity 
of symptomatology since service, the Veteran is not 
necessarily competent to establish a relationship between the 
continuous symptomatology and the current claimed condition.  
See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495- 98 (1997).  In this case, a competent 
VA examiner considered the Veteran's lay reports, but also 
considered the lack of documented complaints during service 
and in the years thereafter, and ultimately concluded that 
the claimed disability is not related to service.  The Board 
finds that this opinion by a competent health care specialist 
is the most probative evidence of record as to a relationship 
between the claimed back disability and service, and that it 
outweighs the Veteran's lay assertions of continuity of 
symptomatology since service.

In summary, the Board has considered the record and the 
Veteran's assertions, and finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection.  Consequently, the doctrine of reasonable doubt 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

	Evaluations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2009).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2009).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, it finds that the disabilities have not 
significantly changed and that uniform ratings are 
appropriate.

		Scars

The Veteran's scars are currently evaluated as noncompensably 
disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7805, which directs that a scar be evaluated based on 
limitation of function of the affected part.  

Diagnostic Code 7803 provides that superficial, unstable 
scars warrant assignment of a 10 percent evaluation.  Note 
(1) defines an unstable scar as one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) defines a superficial scar as one not associated 
with underlying soft tissue damage.  Diagnostic Code 7804 
provides that superficial scars that are painful on 
examination warrant a 10 percent evaluation.  Note (1) 
defines a superficial scar as one not associated with 
underlying soft tissue damage.  

The medical evidence of record indicates that the scars are 
not tender, painful, poorly nourished, subject to repeated 
ulceration, or productive of functional impairment.  No other 
functional impairment has been attributed to the scars.  
Rather, functional impairment was specifically ruled out on 
VA examinations.  As such, the currently assigned 
noncompensable rating for this disability is appropriate.

The Board acknowledges the Veteran's report of pain and 
tenderness associated with his right knee.  However, his 
complaints of pain do not appear to be attributed directly to 
his scar, but rather, to the claimed underlying knee 
disability that is the subject of the Remand portion of this 
decision.  In this regard, the Board notes that the most 
recent VA examination specifically revealed no tenderness in 
that scar.  Thus, a compensable rating under Diagnostic Code 
7804 is not warranted for that scar.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.

		Other Residuals

The Veteran argues that his shell fragment wound residuals 
include evidence of the cardinal signs and symptoms of muscle 
disability.  

Gunshot wounds often result in impairment of muscle, bone 
and/or nerve.  Through and through wounds and other wounds of 
the deeper structures almost invariably destroy parts of 
muscle groups.  See 38 C.F.R. § 4.47 (2009).  Muscle Group 
(MG) damage is categorized as slight, moderate, moderately 
severe and/or severe and evaluated accordingly under 38 
C.F.R. § 4.56.

Evaluation of residuals of gunshot wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2009).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2009).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The criteria of 38 C.F.R. § 4.56 are guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  See Robertson v. Brown, 5 
Vet. App. 70 (1993), Tropf v. Nicholson, 20 Vet. App. 317 
(2006).

Under 38 C.F.R. § 4.56, characteristics of a slight 
disability of affected muscles include a simple wound of 
muscle without debridement or infection, service department 
record of superficial wound with brief treatment and return 
to duty; with healing with good functional results.  
Objective findings include minimal scar, no evidence of 
fascial defect, atrophy, or impaired tonus; no impairment of 
function or metallic fragments retained in muscle tissue.

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue. Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Upon very careful review of the record, the Board has 
determined that additional evaluations are not warranted for 
residuals of shrapnel fragment wounds of the right upper 
extremity, right lower extremity, and lumbar spine.  

As noted, the Veteran's service treatment records reflect 
that he was seen for small fragment wounds of the arm, legs, 
and buttocks, in July 1967.  The provider noted that they 
were not large enough to debride.  He also noted that the 
Veteran was admitted on July 4 and discharge on July 5, 1967.  
The Veteran was prescribed antibiotics and placed on quarters 
for three days.  On July 8, 1967 a provider noted that the 
fragment wounds looked OK but that one on the Veteran's leg 
looked somewhat red.  On July 11, 1967 the Veteran's 
dressings were changed.  The provider noted that a fragment 
wound on the Veteran's ankle still looked red; the Veteran 
was placed on quarters for three days.  On July 16, 1967 the 
wound remained red but was noted to be healing.  Shortly 
thereafter, in August 1967, the Veteran sustained a 
superficial fragment wound of the upper lumbar spine while 
making a helicopter assault.  He was hospitalized for nine 
days.  A provider noted that the wound was epithelizing and 
that the Veteran was not placed on antibiotics.

The Board further notes that the most recent VA examination, 
carried out in June 2009, addressed the presence of muscle 
involvement.  The examiner noted that strength was 5/5 and 
that sensory examination was also normal.  On physical 
examination of the Veteran's back and right upper and lower 
extremities, he specifically indicated that there was no 
impairment of function caused by the residual scars, and that 
there was no muscle involvement.  As noted above, this 
examiner provided a careful recitation of the history of 
these injuries as well as other relevant history.  He 
discussed the pertinent findings and the underlying rationale 
for his conclusions.  There is no indication that the 
examiner was not fully aware of the Veteran's medical history 
or that he misstated any relevant fact.  

The Board finds the report of this examination to be highly 
probative of the existing residuals of the Veteran's shell 
fragment injuries.  Furthermore, the original injuries are 
most appropriately characterized as simple wounds without 
debridement or infection, with brief treatment and return to 
duty; with healing with good functional results.  The Board 
has considered the assertions of the Veteran and his 
representative; however, the Board ultimately places more 
probative weight on the contemporaneous service treatment 
records describing the nature and severity of his original 
injuries, and the detailed clinical findings of the VA 
examiner in June 2009.  As noted, that examiner reviewed the 
Veteran's documented treatment records, elicited a 
description of his history and current complaints from the 
Veteran, and conducted a thorough physical examination.  
Therefore, given the nature of the wounds as documented in 
service, and the absence of objective findings of muscle 
injury during his most recent VA examination, the Board finds 
that his shell fragment wounds are most appropriate 
characterized as "slight" under the criteria of 38 C.F.R. 
§ 4.56(d).  Thus, compensable disability ratings are not 
warranted under 38 C.F.R. § 4.73.

In short, the Board finds that the preponderance of the 
evidence is against the claims, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement a compensable evaluation for residuals of a shell 
fragment wound of the right upper extremity is denied.

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound of the right lower extremity is denied.

Entitlement to a compensable evaluation for residuals of a 
shell fragment wound of  the upper lumbar spine is denied.


REMAND

In its May 2007 remand, the Board directed that the VA 
examiner should identify all current pathology involving the 
Veteran's right leg.  The Veteran has stated that his knee 
and ankle give out on him.  While the June 2009 examiner 
provided information pertaining to the Veteran's right ankle, 
his right knee was apparently not examined.  As the Veteran 
claims residual difficulty with his right lower extremity in 
general, and the June 2009 examination did not address these 
complaints, the Board finds that the examination is 
insufficient for the purpose of deciding the claim of 
entitlement to service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  Where the remand orders of the 
Board are not complied with, the Board errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the Veteran, in his August 2004 
notice of disagreement, stated that his disabilities had kept 
him from performing his work.  The Veteran has therefore 
raised the issue of a total disability rating for 
compensation based on individual unemployability (TDIU).  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Once a Veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The Court recently held that a request for 
TDIU is not a separate claim for benefits, but rather 
involves an attempt to obtain an appropriate rating for a 
disability or disabilities, either as part of the initial 
adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be 
service connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part 
and parcel to that claim for an increased rating is whether a 
total rating based on individual unemployability as a result 
of that disability is warranted.  Id at 455.  

The RO has not yet conducted development for unemployability 
and TDIU.  Accordingly, the RO must provide adequate VCAA 
compliant notice of the standards for TDIU.  The RO must 
conduct all appropriate development and provide warranted 
assistance, including the provision of a VA examination to 
determine employability on the basis of the Veteran's 
service-connected disabilities.


Accordingly, the case is REMANDED for the following action:

1.  Provide to the Veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 
(2000), with respect to a TDIU.  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.

2.  Schedule the Veteran for a VA 
examination to address any currently 
present pathology of the Veteran's right 
lower extremity.  All necessary testing 
should be carried out in conjunction with 
this examination, the results of which 
should be reported in detail.  The claims 
file and a copy of this remand should be 
provided to the examiner for review.  

Following examination, interview of the 
Veteran, and review of the claims file, 
the examiner should provide an opinion as 
to whether any right lower extremity 
pathology is a residual of the shell 
fragment wound in service.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

4.  Readjudicate the Veteran's claim of 
entitlement to service connection for a 
right knee and leg disability, as well as 
a claim for TDIU, with application of all 
appropriate laws, regulations, and case 
law, and consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


